DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims consist of method steps such as generating modeled data, inputting measured data, comparing the data and determining a condition of a seal element.  The method does not result in any tangible, concrete result and is purely an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leuchtenberg (US Patent Application Publication No. 2017/0044857) in view of Springett et al. (US Patent Application Publication No. 2014/0231075) and Leuchtenberg et al. (US Patent Application Publication No. 2013/0168578).
In reference to claim 12, Leuchtenberg ‘857 discloses a system for seal condition monitoring comprising:
an active control device annular sealing system comprising:
an upper annular packer system 12a comprising a piston-actuated (par. 0040) upper annular packer configured to engage an upper sealing element to close on a drillpipe 14 to form an upper interference fir that seals the annulus surrounding the drill pipe 14 (Fig. 1, par. 0043);  
a lower annular packer system 12b comprising a piston-actuated (par. 0040) lower annular packer configured to engage a lower sealing element to close on the drill pipe to form a lower interference fit that seals the annulus surrounding the drillpipe 14 (Fig. 1, par. 0043); and
an active control system (Fig. 2) configured to measure one or more of an upper closing pressure PRDD1 of the upper annular packer system, a wellbore pressure PWB, a lower closing pressure PRDD2 of the lower annular packer system (Fig. 2, step 104).
Leuchtenberg ‘857 fails to disclose that the active control system provides an operator with one or more of a condition of the upper sealing element and the lower sealing element or an indication of the extent to which the upper sealing element and the lower sealing element are worn; or
a lubrication chamber disposed in between the upper annular packer system andthe lower annular packer system comprising a lubrication injection port and a pressure relief valve.
Springett discloses monitoring a closing pressure (par. 0059, “closing pressure” is used to determine force displacement) required to operate a seal assembly 550 and monitoring a change in the 
Leuchtenberg ‘578 discloses a lubrication chamber 502b (par. 0100) disposed in between the upper annular packer system 502a and the lower annular packer system 502c comprising a lubrication injection port (par. 0100).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose a lubrication chamber between the upper and lower packer systems to ensure that both packers are properly lubricated.  Further, Leuchtenberg ‘875 discloses a pressure relief valve 34 connected to a chamber between the upper and lower packers 12a and 12b.  In combination with Leuchtenberg ‘578, this would result in the pressure relief valve exposed to the lubrication chamber.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leuchtenberg (US Patent Application Publication No. 2017/0044857) in view of Springett et al. (US Patent Application Publication No. 2014/0231075) and Leuchtenberg et al. (US Patent Application Publication No. 2013/0168578) as applied to claim 12 above, and further in view of Michaud et al. (US Patent Application Publication No. 2012/0217022).
In reference to claim 14, Leuchtenberg discloses a wellbore pressure measurement device 30 configured to measure wellbore pressure PWB (Fig. 2, step 104); and 
RDD1 (Fig. 2, step 104) and the lower annular packer closing pressure PRDD2 (Fig. 2, step 104).
Leuchtenberg ‘857 fails to disclose that the active control system determines the lubrication chamber pressure.  Michaud discloses maintaining lubricant pressure at a desired level (par. 0085) which would necessarily involve determining the pressure of the lubricant.  The examiner takes Official Notice that providing a means to measure the pressure of a chamber is well known in the art.  It would have been obvious to provide a means to measure the lubricant pressure so that the lubricant pressure can be maintained at a desired level.

Allowable Subject Matter
Claims 13 and 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Leuchtenberg et al. (US Patent Application Publication No. 2017/0009550) and Judge et al. (US Patent Application Publication No. 2014/0166264) both disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



8/24/21